Citation Nr: 0314840	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  97-23 780A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955 and thereafter was a member of the Army Reserve until 
his retirement in February 1993.  During the course of this 
appeal, the regulation authorizing the Board to develop 
evidence or to cure a procedural defect was invalidated.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

In November 2002, the Board ordered additional development, 
and received additional medical evidence dated in April 2003, 
and additional service records.  Thus any decision herein 
would be based in part on evidence developed by the Board 
pursuant to the invalidated regulation.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should consider all the evidence, 
including all additional evidence 
received pursuant to the Board's 
development, and readjudicate the issue 
on appeal.  If the benefits sought on 
appeal are not granted to the appellant's 
satisfaction, the appellant and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC), and provided an appropriate 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




